         Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



JEFFREY H. BATTER and CHERYL BATTER,
on behalf of themselves and all others             Case No.: 19-cv-4883
similarly situated,
                                                   CLASS ACTION
               Plaintiffs,

       vs.                                         CLASS ACTION COMPLAINT FOR
                                                   VIOLATIONS OF FEDERAL
HECLA MINING COMPANY, PHILLIPS S.                  SECURITIES LAWS
BAKER, JR., LINDSAY A. HALL, and
LAWRENCE P. RADFORD,
                                                   JURY TRIAL DEMANDED
               Defendants.



       Jeffrey H. Batter and Cheryl Batter (“Plaintiffs”), by their attorneys, on behalf of

themselves and all others similarly situated, allege the following based upon the investigation of

Plaintiffs’ counsel, except as to allegations specifically pertaining to Plaintiffs, which are based

on personal knowledge. The investigation of counsel included, among other things, a review of

Hecla Mining Company (“Hecla” or the “Company”) public filings with the United States

Securities and Exchange Commission (“SEC”), press releases issued by the Company, media,

news and analyst reports about the Company, conference calls with Company executives and

investors, and other publicly available data, including, but not limited to, publicly available

trading data relating to the price and trading volume of Hecla’s common stock.

I.     INTRODUCTION

       1.      This action is a securities fraud action brought under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder by the SEC brought by Plaintiffs on behalf of a class of all persons and entities who
         Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 2 of 23



purchased the publicly traded common stock of Hecla between March 19, 2018 and May 8,

2019, inclusive (the “Class Period”).

       2.      Founded in 1891, Hecla purports to discover, acquire, develop, and produce

silver, gold, lead and zinc. The Company produces lead, zinc and bulk concentrates, which

Hecla sells to custom smelters and brokers, and unrefined precipitate and bullion bars (doré)

containing gold and silver, which are further refined before sale to precious metals traders. Prior

to the start of the Class Period, the Company was organized and managed in four segments that

encompassed its operating units: the Greens Creek, Lucky Friday, Casa Berardi, and San

Sebastian units.

       3.      On March 19, 2018, Hecla announced it was acquiring three high-grade Nevada

gold mines through the acquisition of Klondex Mines Ltd. (“Klondex”) for a mix of cash and

stock worth $462 million. Defendant Phillips S. Baker, Jr. (“Baker”), Hecla’s President and

Chief Executive Officer, represented that “Klondex’s three operating mines – Fire Creek, Midas

and Hollister – are some of the highest-grade gold mines in the world” and that “[a]fter extensive

due diligence, we see significant opportunity to improve costs, throughput and recoveries over

time with our expertise.” Fire Creek, which started production in 2014, was the primary driver

of the acquisition. Hollister was important for the prospective development and mining of the

Hatter Graben, a large system of veins Hecla said it could reach from Hollister. Midas was an

older mine that had been in production for decades but was still purportedly providing

production and cash flow.

       4.      After the acquisition closed in July 2018, the Nevada operations became a

fifth operating segment.




                                                2
         Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 3 of 23



       5.      During the Class Period, Defendants, as defined below, falsely and misleadingly

represented that the Nevada operations would be “accretive” and cash flow positive, or at the

very least “self-funding”, but this was not true. As admitted by the Defendants at the end of the

Class Period, the Defendants knew from their extensive due diligence that the Nevada mines

faced many undisclosed material problems that would prevent the operations from being cash

flow positive, or even cash flow neutral.      Specifically, Defendants were aware from their

extensive due diligence that the Nevada operations had material problems in terms of excessive

water, equipment availability, achieving enough development to have consistent production, and

lack of characterization of ore types, among other things.

       6.      On May 9, 2019, Hecla shocked investors when, before the market opened, the

Company issued a press release entitled “Hecla Reports First Quarter Results Nevada operations

under review” (the “May 9 Press Release”), in which the Company disclosed a “comprehensive

review” of its Nevada operations that it characterized during the ensuing conference call as

“really just asking the question, are we going to get the return for the investment we're making.”

Indeed, Defendants admitted that the Nevada operations suffered from negative cash flow and

other negative operating metrics, that Defendants were not sure if Hecla would ever get a

positive return on its investment in the Nevada operations and that they might write off the

Nevada operations. Additionally, the Company reported a net loss of over $25 million for the

first quarter of 2019 based in large part on a gross loss of $13.8 million from its Nevada

operations.

       7.      On May 9, 2019, following the disclosures that the Nevada operations were

cash flow negative and subject to a comprehensive review to determine the best path forward

for its Nevada operations given the poor economics, including the possibility of an



                                                3
          Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 4 of 23



impairment charge, the price of Hecla’s common stock declined by 23.5% over two trading

days, from a closing price of $2.04 per share on May 8, 2019, to close at $1.56 per share on

May 10, 2019. The stock price has not recovered and on May 23, 2019 closed at $1.38 per

share.

II.      JURISDICTION AND VENUE

         8.         The claims asserted arise under Sections 10(b) and 20(a) of the Exchange Act and

Rule 10b-5 promulgated thereunder. Jurisdiction is conferred by Section 27 of the Exchange

Act.     Venue is proper because Hecla’s common stock traded on the New York Stock

Exchange (“NYSE”) in this district throughout the Class Period and Defendants made

materially false and misleading representations to investors that were disseminated to investors

in this District.

         9.         In connection with the material misrepresentations of facts and omissions alleged

in this complaint, Defendants, directly or indirectly, used the means and instrumentalities of

interstate commerce, including, but not limited to, the mails, interstate telephone

communications, and the facilities of the national securities markets.

III.     PARTIES

         10.        Plaintiffs purchased Hecla common stock on the NYSE as detailed in the

certification attached hereto and were damaged thereby.

         11.        Defendant Hecla is headquartered in Coeur D’Alene, Idaho. Hecla’s common

stock trades on the NYSE under the symbol “HL”.

         12.        Defendant Baker was the Company’s President and Chief Executive Officer

throughout the Class Period. Defendant Baker made materially false and misleading statements




                                                    4
           Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 5 of 23



and material omissions in Hecla SEC filings, press releases and on public conference calls

throughout the Class Period.

          13.   Defendant Lindsay A. Hall (“Hall”) was the Company’s Senior Vice President,

Chief Financial Officer and Treasurer throughout the Class Period. Defendant Hall made

materially false and misleading statements and material omissions in Hecla SEC filings and on

public conference calls throughout the Class Period.

          14.   Defendant Lawrence P. Radford (“Radford”) was the Company’s Senior Vice

President – Operations during the Class Period. Defendant Radford made materially false and

misleading statements and material omissions on public conference calls throughout the Class

Period.

          15.   The individuals named as Defendants in ¶¶ 12-14 are referred to herein as the

“Individual Defendants”.     The Individual Defendants, because of their positions with the

Company, possessed the power and authority to control the contents of Hecla’s press releases

and presentations to securities analysts, money and portfolio managers and institutional

investors, i.e., the market. Each Defendant was provided with copies of the Company’s press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them but not to the public,

each of the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public and that the positive representations

which were being made were then materially false and misleading.

          16.   Hecla and the Individual Defendants are collectively referred to as the

“Defendants”.



                                                 5
           Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 6 of 23



IV.       CLASS ACTION ALLEGATIONS

          17.   Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3) on behalf of a class of all persons and entities who purchased the

publicly traded common stock of Hecla during the Class Period.

          18.   The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiffs at the present

time and can only be ascertained through appropriate discovery, Plaintiffs believe that there are

hundreds of members of the Class located throughout the United States. As of February 19,

2019, Hecla had over 482 million common shares outstanding and the average daily trading

volume for Hecla’s common stock on the NYSE during the Class Period was over 5.5 million

shares.

          19.   Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs

and all members of the Class have sustained damages because of Defendants’ unlawful activities

alleged herein.    Plaintiffs have retained counsel competent and experienced in class and

securities litigation and intends to pursue this action vigorously. The interests of the Class will

be fairly and adequately protected by Plaintiffs. Plaintiffs have no interests which are contrary to

or in conflict with those of the Class that Plaintiffs seek to represent.

V.        FALSE AND MISLEADING STATEMENTS

          20.   The Class Period begins on March 19, 2018, the date that Hecla issued a press

release announcing the acquisition of Klondex, including three high-grade Nevada gold mines.

The March 19, 2018 press release stated, in part:

                Hecla Mining Company (NYSE:HL) (Hecla) and Klondex Mines
                Ltd. (NYSE American: KLDX; TSX:KDX) (Klondex) today
                announced Hecla will acquire all the outstanding shares of
                Klondex, a high-grade Nevada underground gold producer with its
                Fire Creek, Midas and Hollister mines, through a plan of

                                                   6
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 7 of 23



              arrangement (the Transaction). Klondex’s Canadian assets will be
              spun out to its existing shareholders.

              Under the Transaction, Hecla will acquire Klondex for
              consideration of US $462million with a mix of cash and shares of
              Hecla common stock and the newly formed company (Klondex
              Canada). Klondex’s shareholders will receive US$2.47 per share in
              cash or shares of Hecla, which represents a 59% premium to
              Klondex’s 30-day volume-weighted average price, as at March 16,
              2018, on the NYSE American.

                                             ***

              After extensive due diligence, we see significant opportunity to
              improve costs, throughput and recoveries over time with our
              expertise. . . .We expect this transaction to be accretive on many
              important financial and credit metrics, with potentially significant
              synergies.

(Emphasis added).

       21.    Also, on March 19, 2018, during a conference call that followed the press

release, Defendant Baker stated, among other things:

              The first thing I want you to know is these assets are not new to
              us. About a decade ago, we actually owned a box within Hollister.
              . . It's a great low capital and potentially high return strategy
              similar to what we are doing in Mexico. So periodically, we
              reached out to Paul, and then about four months ago, we began
              our due diligence. As part of this work, we were granted access to
              the properties and key people, which gave us significant insights
              into the properties, particularly Fire Creek.

                                                   ***

              [T]he principal driver for this deal is Fire Creek and the hundred
              thousand plus ounces of gold it produces a year. It has a great
              cost profile and it’s the highest grade gold mine of significant
              scale in North America.

                                                   ***

              Paul and his team have done a really good job of understanding
              the geology. . . .



                                               7
           Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 8 of 23



                                                       ***

                [W]hile Fire Creek is the driver of the transaction, we’re also
                excited about the prospects for Hollister and Midas. At Hollister,
                it’s primarily about the prospective Hatter Graben project with
                over 1,400 vertical feet of veins and over 2,000 feet of strike. . . .
                While Midas has a short mine life, there is a big resource position
                that gives us optionality to higher prices and we’re going to
                probably continue the exploration that Klondex has started on the
                Trinity.

(Emphasis added).

          22.   Also, on March 19, 2018, in response to an analyst that asked what the ongoing

maintenance capital expenditures for the Nevada mines would be, Defendant Baker represented

that factoring in exploration and development costs at Fire Creek, Midas and Hollister, the

operations would be cash flow positive:

                [B]ut all of this stuff is relatively small capital. That was one of the
                things that struck us is we can acquire this. Nevada itself will be
                cash flow positive for us. There is no capital outlay that we’re
                looking to, in Nevada, that’s going to consume all of the cash
                flow that will be generated from the three mines.

(Emphasis added).

          23.   On May 10, 2018, during the conference call to discuss first quarter financial

results, Defendant Baker stated, in part, with respect to the deal that “[e]verything is on track.”

(Emphasis added).

          24.   On July 23, 2018, Hecla issued a press release announcing that the Company had

completed the acquisition of Klondex. The July 23, 2018 press release stated, among other

things:

                “With this acquisition, Hecla now has three high-grade mines in
                Nevada, one of the best mining districts in the world,” said Phillips
                S. Baker, Jr., President and CEO. “These assets immediately add
                production and cash flow, and because they are a good fit with



                                                   8
         Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 9 of 23



               Hecla’s expertise, we believe there is significant opportunity for
               improvement in the mines’ productivity and consistency.

(Emphasis added).

       25.     On August 9, 2018, the Company reported financial results for the second quarter

of 2018 ended June 30, 2018. The August 9, 2018 press release stated, among other things:

               “We have now closed the acquisition of the high-grade Nevada
               mines, and are beginning their integration into Hecla,” Mr. Baker
               added. “Our plan is to operate the mines and mill as one unit,
               allocating the workforce and capital to generate margins and focus
               on profitability, not just on production for production’s sake,
               Fire Creek has the best margin of the 3 mines by a considerable
               amount, so ramping it up is our priority…”

(Emphasis added).

       26.     Also, on August 9, 2018 during the conference call to discuss second quarter

financial results, Defendant Hall stated, among other things:

               As is our mantra at Hecla, all operations need to generate positive
               cash flows in their mine plans and we expect Nevada will be no
               different. The Nevada assets are basically self-funding. The cash
               flow from production pays for the $11 million in development and
               definition drilling expenditures in the last half of the year, and as
               well, $5 million related to the completion of the new tailings,
               facility, plus the CIO planned improvements,

(Emphasis added).

       27.     Also, on August 9, 2018 during the question and answer portion of the conference

call, Defendant Baker reiterated that the Nevada operations would be self-funding from the start:

               John Bridges: Good morning, Phil, everybody. I just want to dig
               into cash flows. Your intention is to have the Nevada assets being
               cash flow neutral to you as soon as possible. When is that likely to
               be? And then, when will they be contributing to the portion of debt
               that they’ve – that you are sort of – you have taken on in the form
               of the revolver to run those just to start with?

               Phillips S. Baker, Jr.: Well, I guess two things. One is the
               expectation is this year that for the five months, it will be self-
               funding. We’re not anticipating needing to contribute additional
                                                9
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 10 of 23



               capital into it. And two, we haven’t drawn on the revolver. Our net
               cash position is positive.

(Emphasis added).

       28.     On November 8, 2018, the Company reported financial results for the third

quarter of 2018 ended September 30, 2018. In connection with reporting third quarter financial

results, the Company held a conference call during which Defendant Radford stated, in part:

               [O]ur goal for Nevada operations is that the operations are cash-
               neutral, including Hatter Graben development and the Fire Creek
               development ramp-up.

       29.     Also, on November 8, 2018 during the question and answer session of the

conference call to discuss third quarter financial results, Defendant Baker stated, among other

things, in response to analyst questions regarding the cash costs of the Nevada operations:

               But essentially, this thing is going to generate the cash flow
               necessary for it to do the ramp up of development in 2019. . . .
                                               ***

               [W]e’re not anticipating the need to make significant contributions
               into Nevada, right? We see Nevada being able to largely pay for
               the Hatter Graben, to pay for the development within Fire Creek.
               We think we can run it pretty close to cash flow neutral. And that
               is what we have suggested we would be able to do.

(Emphasis added).

       30.     On December 4, 2018, the Company held a conference call at the Bank of America

Merrill Lynch Leveraged Finance Conference during which Defendant Hall stated, in part:

               There’s no major capital expenditures that we can’t fund out of
               the Nevada operations. So we’re really quite pleased with the
               transaction.

(Emphasis added).

       31.     On February 22, 2019, Hecla filed its Annual Report with the SEC on Form 10-K

for the year ending December 31, 2018 (“2018 10-K”). The 2018 10-K, which was signed by

                                                10
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 11 of 23



Defendants Baker and Hall, purported to warn that the anticipated benefits from the recent

acquisition of Klondex might not materialize:

               We may not realize all of the anticipated benefits from our
               acquisitions, including our recent acquisition of Klondex.

               We may not realize all (or any) of the anticipated benefits from any
               acquisition, such as increased earnings, cost savings and revenue
               enhancements, for various reasons, including difficulties
               integrating operations and personnel, higher than expected
               acquisition and operating costs or other difficulties, unknown
               liabilities which may be significant, inaccurate reserve estimates,
               unrealized exploration potential, mill recoveries that are lower than
               required for portions of the orebodies to be economic, and
               fluctuations in market prices.

(Emphasis in original).

       32.     The statements contained in ¶¶ 20-31, were materially false and misleading or

omitted to state the following material facts: (a) that the Nevada operations were hemorrhaging

cash due to a multitude of material problems identified by Defendants during Hecla’s extensive

due diligence of the Nevada mines before the Class Period, and (b) that as a result of these

material problems, Defendants had no reasonable basis for their representations that the Nevada

operations would be in a position to have positive or self-funding cash flow.

VI.    THE TRUTH BEGINS TO EMERGE

       33.     On May 9, 2019 Hecla shocked investors when, before the market opened, the

Company issued a press release entitled “Hecla Reports First Quarter Results Nevada operations

under review”, in which the Company disclosed a comprehensive review of its Nevada

operations and the suspension of annual production and cost estimates for its Nevada operations.

Specifically, the May 9 Press Release finally admitted that the Nevada operations were cash flow

negative:




                                                11
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 12 of 23



              Mr. Baker continued, “While Nevada operations had better
              development advance rates, the operating metrics, including cost,
              grade and negative cash flow, were unacceptable. We are
              reviewing our Nevada operations to determine the best path
              forward and expect results of this review in the second quarter. In
              the meantime, we are suspending our annual Nevada estimates for
              production and cost.

                                             ***

              The annual production and cost outlook have been suspended for
              Nevada pending the results of the comprehensive review.

       34.    Also, on May 9, 2019, during a conference call with investors, investors

learned that Hecla was likely facing a large write-down of its recently acquired Nevada

assets due to uncertainty as to whether Hecla would ever see a return on its investment in the

Nevada mines. Defendant Baker made the following statements concerning the rationale for

the review of the Nevada operations and suspension of outlook for those operations:

              A year ago when doing the due diligence, we recognized certain
              problems with Fire Creek dealing with the tough material,
              managing the water, equipment availability, getting enough
              development to have consistent production, lack of
              characterization of ore types. And while we’ve made progress in
              dealing with the issues we saw the short answer is it’s not been
              enough. The advance rate has increased, but the mill tonnage
              decreased by a similar percentage in the last quarter. And while
              we’ve done things to manage the water, the amount of water has
              increased, making the conditions worse.

                                             ***
              This process is really maintaining our discipline and capital
              allocation, we’re really just asking the question, are we going
              to get the return for the investment we’re making. Since we
              don’t know the outcome of the review, we are suspending
              guidance until we do. I’m going to stop there on Nevada
              because Larry and Lindsay will both have more to say.

(Emphasis added).




                                              12
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 13 of 23



       35.     Further, a number of analysts posed questions indicating their surprise and

astonishment at the severity of the problems that had not previously been disclosed. For

example, a J.P. Morgan analyst asked the following:

               John Bridges: Just wondered if you could give us a bit of color
               on what the problems actually are in Nevada? We heard about the
               water.

               You’re waiting on some permits, is that part of it? And you say
               you’ve demobilized the contract. Does that mean that you stopped
               advancing the exploration terminals which were related to the
               upbeat comments that you’ve been giving as on exploration
               success? I'm just a bit confused here.

               Phillips Baker: Sure. With respect to the water, what it has done
               is it’s limited places that we’re able to go in the mine because we
               cannot deal with the water fast enough to be able to effectively
               move forward.

(Emphasis added).

       36.     On May 9, 2019, the price of Hecla’s common stock declined by $0.27 per share,

or 13.24%, to close at $1.77 per share.

       37.     Following the May 9, 2019 disclosures, at least two analyst reports indicated

surprise over the disclosed problems and potential complete shutdown of the Nevada

operations.

       38.     A Cantor Fitzgerald report dated May 9, 2019 stated as follows:

               Pencils Down in Nevada – A plethora of challenges are facing
               Hecla at its Nevada operations. These range from extra dewatering
               requirements, poor grade reconciliation relative to the mine plan,
               metallurgical    challenges     with    refractory     ore,   and
               underperformance of the mining contractor, among several others.
               Hecla is in the process of completing a comprehensive review of
               its Nevada Operations that may result in a complete production
               shutdown across Fire Creek, Hollister, and Midas.

(Emphasis added).



                                               13
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 14 of 23



       39.    A J.P. Morgan report dated May 9, 2019 stated:

              Buyer’s Remorse: Comprehensive              Review    of   Nevada
              Operations Under Way; Negative

              The key takeaway from this result is the suspension of guidance
              for the newly acquired Nevada mines. We expect intense
              questioning of management to determine if this is a teething
              problem with the ramp back up of production or something more
              serious. Hecla said it had the opportunity to do extensive due
              diligence on the assets before the purchase, so it should just be
              the former. However, at a time when the company is preparing to
              refinance its high-yield debt, this uncertainty needs to be resolved
              quickly. The combination of the earnings miss and the suspended
              forecasts for Nevada will likely cause the stock to open sharply
              lower.

(Emphasis added).

       40.    On May 10, 2019, before the market opened, Hecla filed its quarterly report on

Form 10-Q for the period ending March 31, 2019, which stated, in part:

              We are currently undertaking a review of spending at the Nevada
              operations which may result in the following changes at the Fire
              Creek mine: a reduction in capital spending; ceasing current
              production and only developing to spirals 9,10 and 11; or a
              temporary cessation of all mine operations at Fire Creek. As a
              result, the values of certain components of properties, plants,
              equipment and mineral interests could be adjusted in the second
              quarter of 2019 when we expect to finalize the allocation of the
              Klondex purchase price. The outcome of the review may constitute
              a triggering event requiring assessment of the carrying value of our
              long-lived assets at Fire Creek with the potential to impact near-
              term estimated cash flows. The mineral interests at Fire Creek have
              a preliminary carrying value of approximately $220 million, of
              which approximately $46 million is depletable. We may recognize
              an impairment, which could be material, if the carrying value of
              the assets exceeds the estimated future undiscounted cash flows
              expected to result from their use and eventual disposition.

       41.    On May 10, 2019, Hecla’s common stock declined $0.21 per share, or 11.86%, to

close at $1.56 per share on May 10, 2019.




                                              14
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 15 of 23



VII.   LOSS CAUSATION/ECONOMIC LOSS

       42.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Hecla’s common

stock and operated as a fraud or deceit on Class Period purchasers of Hecla common stock by

misrepresenting the Company’s operating condition and future business prospects. Defendants

achieved this by making positive statements about Hecla’s business and Nevada operations while

they knew, or recklessly disregarded, that the Nevada operations faced a multitude of material

problems as alleged herein. Later, however, when Defendants’ prior misrepresentations were

disclosed and became apparent to the market, the price of Hecla’s common stock fell

precipitously as the prior artificial inflation came out of the price of Hecla’s common stock. As a

result of their purchases of Hecla common stock during the Class Period, Plaintiffs and other

members of the Class suffered economic loss, i.e., damages under the federal securities laws.

       43.     As a direct result of the public revelations regarding the truth about the condition

of Hecla’s business and the negative adverse factors that had been impacting Hecla’s business

during the Class Period, the price of Hecla’s common stock materially declined. This drop

removed the inflation from the price of Hecla’s common stock, causing real economic loss to

investors who purchased Hecla common stock during the Class Period.

       44.     The decline in the price of Hecla’s common stock at the end of the Class Period

was a direct result of the nature and extent of Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of Hecla’s share price declines negate any

inference that the loss suffered by Plaintiffs and other Class members was caused by changed

market conditions, macroeconomic or industry factors, or Company-specific facts unrelated to

the Defendants’ fraudulent conduct.



                                                15
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 16 of 23



VIII. FRAUD-ON-THE-MARKET DOCTRINE

       45.     At all relevant times, the market for Hecla’s common stock was an efficient

market for the following reasons, among others:

       (a)     The Company’s common stock met the requirements for public listing and

were listed and actively traded on the NYSE, a highly efficient market;

       (b)     As a regulated issuer, the Company filed periodic public reports with the

SEC;

       (c)     The Company regularly issued press releases which were carried by

national news wires. Each of these releases was publicly available and entered the public

marketplace; and

       (d)     A number of securities analysts regularly followed and analyzed the

Company and issued reports.

       46.     As a result, the market for the Company’s publicly traded common stock

promptly digested current information with respect to Hecla from all publicly available sources

and reflected such information in the price of the Company’s common stock. Under these

circumstances, all purchasers of the Company’s common stock during the Class Period suffered

similar injury through their purchase of the publicly traded common stock of Hecla at artificially

inflated prices and a presumption of reliance applies.

IX.    ADDITIONAL SCIENTER ALLEGATIONS

       47.     As alleged herein, Defendants acted with scienter in that Defendants knew that

the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced



                                                16
           Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 17 of 23



in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws.    By virtue of their receipt of information reflecting the true facts

regarding Hecla, including Defendants’ admitted extensive due diligence prior to the acquisition

of the Nevada mines during which a multitude of problems were identified, Defendants

participated in the fraudulent scheme alleged herein.

           48.   Defendants knew or recklessly disregarded the falsity and misleading nature of

the information which they caused to be disseminated to the investing public. The ongoing

fraudulent scheme described in this complaint could not have been perpetrated over a substantial

period, as has occurred, without the knowledge and complicity of the personnel at the highest

level of the Company, including the Individual Defendants.

           49.   Defendants had the motive and opportunity to perpetrate the fraudulent scheme

and course of business described herein because the Individual Defendants were the most senior

officers of Hecla, issued statements and press releases on behalf of Hecla and had the

opportunity to commit the fraud alleged herein. Among other things, during the Class Period the

Defendants had the motive to misrepresent the Klondex acquisition in order to increase the

Company’s ratings with the ratings agencies for the purpose of refinancing its debt. Indeed,

from the start of and throughout the Class Period, the Defendants represented that the acquisition

and integration of the Nevada assets would improve the Company’s credit metrics and bond

ratings.

X.         NO SAFE HARBOR

           50.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false and misleading statements pleaded in

this complaint. Many of the specific statements pleaded herein were not identified as “forward-



                                                17
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 18 of 23



looking statements” when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements identifying important factors that could cause actual

results to differ materially from those in the purportedly forward-looking statements.

Alternatively, to the extent that the statutory safe harbor does apply to any forward-looking

statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those forward-looking statements was made, the particular speaker

knew that the particular forward looking statement was false, and/or the forward-looking

statement was authorized and/or approved by an executive officer of Hecla who knew that those

statements were false when made.

                               FIRST CLAIM FOR RELIEF
                        For Violation of Section 10(b) of the 1934 Act
                           and Rule 10b-5 Against All Defendants

       51.    Plaintiffs incorporate ¶¶ 1-50 by reference.

       52.    During the Class Period, Defendants disseminated or approved the false and

misleading statements specified above, which they knew or recklessly disregarded were

materially false and misleading in that they contained material misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       53.    Defendants violated Section 10(b) of the 1934 Act and Rule 10b-5 in that they:

       (a)    Employed devices, schemes and artifices to defraud;

       (b)    Made untrue statements of material facts or omitted to state material facts

necessary in order to make statements made, in light of the circumstances under which

they were made not misleading; or




                                               18
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 19 of 23



       (c)     Engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Plaintiffs and others similarly situated in connection with their

purchases of Hecla’s publicly traded common stock during the Class Period.

       54.     Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Hecla’s publicly traded common stock.

Plaintiffs and the Class would not have purchased Hecla’s common stock at the prices they paid,

or at all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

       55.     As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their purchases of

Hecla common stock during the Class Period.

                              SECOND CLAIM FOR RELIEF
                         For Violation of Section 20(a) of the 1934 Act
                              Against the Individual Defendants

       56.     Plaintiffs incorporate ¶¶ 1-50 by reference.

       57.     The Individual Defendants acted as controlling persons of Hecla within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the statements filed by the Company with

the SEC and disseminated to the investing public, the Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiffs

contend are false and misleading.       The Individual Defendants were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings and other



                                                 19
        Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 20 of 23



statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements

to be corrected.

       58.     In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein and exercised the same.

       59.     As set forth above, Hecla and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

positions each as a controlling person, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Hecla’s and the Individual

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their purchases of the Company’s common stock during the Class Period.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows: declaring this action to be a

proper class action; awarding damages, including interest; awarding reasonable costs, including

attorneys’ fees; and such equitable/injunctive relief as the Court may deem proper.

                                        JURY DEMAND

       Plaintiffs demands a trial by jury.

Dated: May 24, 2019                          KAPLAN FOX & KILSHEIMER LLP

                                             By: /s/       Jeffrey P. Campisi         a
                                             Jeffrey P. Campisi
                                             Robert N. Kaplan
                                             Pamela A. Mayer
                                             850 Third Avenue, 14th Floor
                                             New York, NY 10022
                                                20
Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 21 of 23



                           Tel: (212) 687-1980
                           Fax: (212) 687-7714
                           jcampisi@kaplanfox.com
                           rkaplan@kaplanfox.com
                           pmayer@kaplanfox.com

                           Attorneys for Plaintiffs




                              21
Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 22 of 23
       Case 1:19-cv-04883-ALC Document 21 Filed 06/11/19 Page 23 of 23



                                         Schedule A

Transactions in Hecla Mining Company for the Period March 19, 2018 through May 8, 2019

                                               

SecurityDescription   CUSIP       Transaction   TradeDate   Quantity   Price
HeclaMiningCompany   422704106   Sale          2/20/2019    (9,000)    $2.98
HeclaMiningCompany   422704106   Sale          2/20/2019    (600)      $2.98
HeclaMiningCompany   422704106   Buy           3/4/2019     11,000    $2.30
